In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Nassau County, dated April 14, 1986, as granted those branches of the plaintiffs’ *678motion which were to compel it to respond to discovery demands numbered 17, 18 and 19.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Wager at the Supreme Court, Nassau County; the defendant’s time to respond to the discovery demands in question is extended until 20 days after service upon it of a copy of this decision and order, with notice of entry. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.